Citation Nr: 1440816	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of post right wrist trauma.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for chronic iritis/uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which was confirmed by a June 2008 rating decision by the VA RO in Boise, Idaho.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to a higher initial rating for right shoulder impingement syndrome and iritis/uveitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's chronic lumbar strain was manifested by pain, with forward flexion limited to 75 degrees and combined range of motion limited to 225 degrees, but without objective findings of any associated neurological disability or intervertebral disc syndrome.

2.  During the period on appeal, the Veteran's residuals of left wrist trauma have been manifested by pain and mild instability, with motion limited at most to 65 degrees dorsiflexion and 50 degrees palmar flexion, but without objective evidence of ankylosis of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003, 5237 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of post right wrist trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, DC 5003, 5024, 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for a higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a July 2011 letter satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

A December 2008 letter provided notice of the way in which VA determines a disability rating.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in December 2008, he was provided 4 months to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in December 2007, April 2010 and October 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).





A.  Chronic Lumbar Strain

The Veteran contends that he is entitled to a rating in excess of 10 percent for his chronic lumbar strain.  For the reasons that follow, the Board concludes that a higher initial rating is not warranted.

The Veteran's chronic lumbar strain has been rated under 38 C.F.R. § 4.71a, DC 5237, as 10 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine applies to DCs 5235 to 5243, except DC 5243, which is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Additionally, arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Under DC 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  The lumbar vertebrae constitute a group of minor joints.  38 C.F.R. § 4.45 (2013).

December 2007 x-ray results from Dr. T.D. show the vertebrae were normally aligned and intact.  The vertebral bodies had normal height, and the disc spaces were within normal limits.  The posterior arches were intact, and the facet joints are unremarkable.  The diagnostic impression listed no significant findings.

In a December 2007 VA examination, the Veteran reported pain in the low back.  The Veteran reported he was diagnosed with facet syndrome, and that his pain started about 2 years ago.  He reported undergoing physical therapy.  The Veteran noted that he continued to have constant low back pain, which was associated with stiffness and was triggered by physical activities, such as prolonged standing and sitting.  The Veteran denied radiating pain into the upper or lower extremities.  He denied paresthesias or loss of bladder and bowel control associated with the symptoms.  The Veteran stated he was able to function without medication, and denied any periods of incapacitation.  

On examination, the Veteran's posture was normal, as was his gait.  The gait was not unsteady or unpredictable, nor did he require assistive aid to ambulate.  The Veteran's thoracolumbar spine revealed evidence of limited and painful motion in forward flexion only.  There was no evidence of paraspinal muscle spasm, tenderness or weakness.  The straight-leg raise and lasegue sign were negative bilaterally.  There was no evidence of radiation of pain.  Range of motion testing revealed active flexion to 75 degrees with pain; active extension to 30 degrees without pain; active bilateral lateral flexion to 30 degrees, without pain; and active bilateral rotation to 30 degrees, without pain.  The examiner noted the range of motion of the thoracolumbar spine was limited by pain, but not by fatigue, weakness, lack of endurance or incoordination, after repetitive use.  Further, after repetitive use, there was no additional limitation of motion.  The examiner diagnosed a chronic lumbar strain.

A May 2008 VA treatment record showed the Veteran complained of low back pain which began 2 years earlier.  The Veteran stated the pain was in his lower back and was non-radiating.  The Veteran stated the pain was worse on weight bearing and moving around, and was improved when lying in the fetal position.  The Veteran stated it was currently not an issue, and was better since starting medication.

At an April 2010 VA examination, the Veteran stated that in 2006 he was running in the dark and stepped into a hole, and then hit the hole with his right leg straight, which jarred his leg.  He reported his resulted in low back pain, which he stated was distributed along the lower lumbar region and was triggered with prolonged standing.  The report indicated there were no flare-ups or incapacitating episodes of the spinal condition.  The Veteran was able to walk 1 to 3 miles, and did sit-ups every other day, doing about 8 sets, with 30 sit-ups per set.  The examiner noted that the Veteran apparently did enough sit-ups to hypertrophy his psoas muscles to the extent that the radiologist commented.

On examination, the Veteran's posture was normal, as well as his head position and gait.  The examiner noted there was no an abnormal spine curvature or ankylosis.  Range of motion testing showed active motion results as follows: flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted there was no objective evidence of pain on active range of motion, nor was there any additional limitation with repetitive motion.  The examiner also concluded the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

The examination report also notes an April 2010 x-ray, which indicates there was no fracture or significant subluxation.  The pedicles, disc spaces and visualized portions of the SI joints were intact.  The report also notes the psoas shadows, in particular the upper aspect, appeared quite prominent, which was thought to be the result of the Veteran doing a marked number of sit-ups, though retroperitoneal process could not be ruled out.  The diagnostic impression states that the lumbosacral spine was within normal limits.

The Veteran has also submitted lay evidence in support of his claim.  In his December 2008 notice of disagreement, the Veteran asserted that his back problems caused him to not be able to sleep all night, and that it affected his everyday life at home and at work.  He stated he could not do certain tasks at work or play with his son the way he would be able to if it were not for his wrist and back problems.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's chronic lumbar strain is appropriately evaluated as 10 percent disabling.

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242 (2013).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be, at worst, 75 degrees, and his combined range of motion was shown to be, at worst, 225 degrees.  Both VA examiners noted the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Veteran has not been diagnosed with intervertebral disc syndrome.  Accordingly, evaluation of his disability pursuant to DC 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately.  However, the Veteran denied radiating pain at his December 2007 VA examination and in May 2008 VA treatment records.  The Veteran had never asserted there were neurological abnormalities associated with his chronic lumbar spine.  Therefore, evaluation under a separate DC for neurologic abnormalities is not warranted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's chronic lumbar strain did not warrant a rating in excess of 10 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Post Residuals of Right Wrist Trauma

The Veteran contends that he is entitled to a rating in excess of 10 percent for his residuals of right wrist trauma.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran's residuals of right wrist trauma have been rated under 38 C.F.R. § 4.71a, DC 5299-5024, as 10 percent disabling.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, DC 5299 refers to the general area of rating the joints while the more specific DC 5024 refers to rating tenosynovitis.

DC 5024 directs VA to rate a veteran's disability on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.  38 C.F.R. § 5024.  DCs for limitation of motion of the wrist are appropriate to evaluate the Veteran's residuals of right wrist trauma.

December 2007 x-ray results from Dr. T.D. show the Veteran's right wrist bony alignment was normal.  The distal radius and ulnar showed no fracture or other structural abnormalities.  The carpal bones were intact.  The radiocarpal, mid carpal and carpometacarpal joints appeared normal.  The diagnosis impression listed a normal study of the wrist. 

In a December 2007 VA examination, the Veteran complained of pain in the right wrist and reported that about 3 years prior, he had fallen into a ditch and landed on his right wrist.  The Veteran endorsed constant pain in the right wrist since the fall, which was associated with weakness, stiffness, and locking.  The Veteran denied using medication for his right wrist, having any functional impairment or periods of incapacitation.  On examination, there was evidence of limited and painful motion in dorsiflexion only.  There was no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding, subluxation, or drainage.  There was evidence of mild instability.

Range of motion testing showed active dorsiflexion to 70 degrees, with pain; active palmar flexion to 80 degrees without pain; active radial deviation to 20 degrees without pain; and active ulnar deviation to 45 degrees without pain.  The examiner noted that the range of motion of the right wrist was limited by pain and instability after repetitive use, with pain having the major functional impact.  The Veteran's range of motion was not additionally limited after repetitive use.  The examiner diagnosed right wrist status post trauma with residual instability.

The Veteran has also submitted lay evidence in support of his claim.  In his December 2008 notice of disagreement, the Veteran asserted he could not do certain tasks at work or play with his son the way he would be able to if it were not for his wrist problems and his back problems.  

In an April 2010 VA examination, the examiner noted the Veteran had pain, stiffness, weakness, and tenderness.  The Veteran did not have any deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or joint disease.  There were no constitutional symptoms or incapacitating episodes of arthritis.

Range of motion testing with active motion showed right wrist dorsiflexion to 65 degrees, palmar flexion to 50 degrees, radial deviation to 35 degrees and ulnar deviation to 35 degrees.  There was no objective evidence of pain with active motion on the right side, nor was there objective evidence of pain following repetitive motion or additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.

An April 2010 x-ray report contained within the examination report shows the osseous structures and joint spaces are intact.  The diagnostic impression was that the right wrist was within normal limits.

In October 2012, the Veteran underwent a VA examination.  The examiner noted the Veteran was right hand dominant.  The Veteran reported that in 2005 he fell on his right hand, and stated that he had a constant achy pain all of the time, in the whole joint.  He stated the joint was painful, but that it was somewhat worse with palmar flexion of the wrist and some with twisting.  He stated that lifting anything with weight in any position hurt his wrist.  The Veteran denied flare-ups of the joint.  Range of motion testing showed palmar flexion to 80 degrees or greater and dorsiflexion to 70 degrees or greater, without objective evidence of painful motion.  The Veteran's range of motion was not additionally limited after repetitive motion.  However, the Veteran did have functional loss for the left upper extremity with excess fatigability; the examiner noted a subtle decrease in strength on repetitive testing.  There was no ankylosis of the joint.  There was no localized tenderness or pain on palpation of joints or soft tissue of the wrist.  The Veteran also had full strength in the right wrist.

Under DC 5215, a 10 percent rating is warranted for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  As the Veteran is already in receipt of a 10 percent rating, DC 5215 cannot serve as a basis for an increased rating.

Under DC 5214, different ratings depending on whether the wrist at issue is the veteran's major (dominant) or minor (non-dominant) wrist.  Because the Veteran in the case at hand is right-handed, the Board will evaluate his right wrist disability as affecting his major wrist.

DC 5214 assigns a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted for ankylosis in any other position, except favorable.  A 30 percent rating is assigned for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  This diagnostic code notes that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125, which assigns a 70 percent rating for loss of use of the major hand pursuant to 38 C.F.R. § 4.71a, DC 5125.

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  During the period on appeal, the Veteran has maintained motion in the right wrist; indeed, both the April 2010 and October 2012 examiner determined there was no joint ankylosis.  The Veteran is therefore not entitled to an increased rating under DC 5214.

As such, the Board finds an evaluation in excess of 10 percent for residuals of right wrist trauma is not warranted.

C.  Additional Considerations 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for chronic lumbar strain or residuals post right wrist trauma have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's disabilities presently on appeal is not inadequate.  Regarding chronic lumbar strain, the Veteran complained of pain and stiffness, and had a limited range of motion.  In relation to residuals of right wrist trauma, the Veteran reported pain, weakness, stiffness, and tenderness.  All of these symptoms are contemplated by the rating criteria; the Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  See October 2012 VA examination.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of post right wrist trauma is denied.


REMAND

In October 2012, the Veteran underwent a VA examination for his right shoulder impingement syndrome.  The examination report includes partial notes from an October 2010 arthroscopic surgery the Veteran apparently underwent for his right shoulder.  The VA examination report also references post-operative follow-up notes.  However, these records are not contained within the claims file.  The AOJ should request additional information from the Veteran about the identified provider, and then attempt to obtain the outstanding operative records and post-operative records for the Veteran's October 2010 right shoulder surgery.

Additionally, temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The Veteran initially filed his claim for right shoulder compensation in December 2007, and filed a timely appeal in May 2009.  While the Veteran's claim was on appeal, the Veteran underwent right shoulder surgery.  However, it does not appear that the Veteran was ever awarded a convalescence rating under 38 C.F.R. § 4.30(a) or (b), or that any such award was considered.  Because the surgery occurred while the Veteran's appeal was pending, a retroactive award for temporary total compensation based on convalescence could be awarded, if deemed appropriate.  Once the Veteran's operative and post-operative records regarding his right shoulder are obtained, the AOJ should readjudicate the issue of a higher initial rating for right shoulder impingement syndrome, to include entitlement to a convalescence rating under 38 C.F.R. § 4.30(a) or (b).

Additionally, in his October 2012 VA examination for bilateral iritis/uveitis, the examiner noted that the Veteran was wearing contact lenses from a recent eye examination conducted 3 months earlier.  However, this examination is not contained within the record.  The AOJ should request additional information from the Veteran about the identified examination, and then attempt to obtain any outstanding private treatment records.  

The Board also notes the Veteran received treatment from the Boise, Idaho VA Medical Center (VAMC), though the available records are only dated through April 2010.  The AOJ should request all updated records for iritis/uveitis or right shoulder impingement from the Boise VAMC and associate them with the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment from provider who performed the October 2010 right shoulder arthroscopy, identified by the examiner in the October 2012 VA examination.  If the Veteran provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  The Veteran should also be made aware he may independently submit any medical records.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any treatment for the right shoulder and bilateral eyes the Veteran has received at the Boise, Idaho Medical Center since April 2010, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  Once the above development has been completed, the AOJ should readjudicate the issue of entitlement to a higher initial rating for right shoulder impingement syndrome, to include consideration of a temporary total rating for convalescence following right shoulder surgery on October 27, 2010, under 38 C.F.R. § 4.30(a) and (b), and readjudicate the claim of entitlement to a higher initial rating for iritis/uveitis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


